Citation Nr: 1549789	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was partially processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim for a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

In October 2012, the Veteran underwent VA examinations, in which the examiner determined that neither his diabetes mellitus, type II, with peripheral neuropathy, nor his erectile dysfunction effect his ability to work.  The examiner opined that his diabetic neuropathy would limit his ability to stand and walk, but added that he modifies his activities accordingly.  However, the examiner was not asked to provide an opinion as to whether the effect of all of his service-connected disabilities, to include posttraumatic stress disorder (PTSD), would affect his employability or employment.  

In this regard, the Court of Appeals for Veterans Claims (Court) has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297   (1994).  VA is also required to afford the Veteran a contemporaneous examination to assess the current nature, extent and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a) (2015).  Accordingly, the Board finds that new examinations, to include a social and industrial (vocational) survey, is necessary before the VA can adequately determine whether the Veteran's service-connected disabilities combined preclude him from securing or following a substantially-gainful occupation.  
  
Accordingly, the case is REMANDED for the following action:

1.  Following the receipt of any necessary authorizations from the Veteran, the Agency of Original Jurisdiction (AOJ) should obtain and associate with the e-folder any VA or private treatment records identified by the Veteran that have not already been associated with the record.  All reasonable attempts to obtain such records should be made and documented.  The Veteran may also submit any evidence or further argument relative to the claim at issue.  

2.  Thereafter, schedule the Veteran for VA examinations to determine the current severity of his diabetes mellitus, type II with peripheral neuropathy, erectile dysfunction and PTSD.  The complete claims/e-folder, to include a copy of this remand, must be made available to the examiner for review, and the examination must indicate that the claims/e-folder has been reviewed.  The examiner is asked to provide an opinion regarding the functional impairments/deficiencies caused exclusively by the Veterans service-connected disabilities as they relate to obtaining and maintaining gainful employment.  Any testing deemed necessary should be performed.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines that an opinion cannot be provided without resort to speculation. 

3.  Thereafter, obtain a vocational opinion from an appropriate examiner, or the Veteran should be afforded a VA Social and Industrial Survey to determine if it is at least as likely as not (a degree of probability of 50 percent or greater) that the Veteran's service-connected disabilities alone preclude him from obtaining and maintaining substantially gainful employment.  The examiner should be provided a complete copy of the Veteran's claims file/e-folder and must review the file in connection with the examination.  In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration may be given to the Veteran's education, special training and previous work experience.

A complete rationale for any opinion expressed must be provided, to include if an examiner determines that an opinion cannot be provided without resort to speculation. 

4.  Thereafter, the AOJ  should review the claims folder to ensure that the foregoing requested development has been completed.  If not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). If the claim on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




